                      1     GARMAN TURNER GORDON LLP
                            ERIKA PIKE TURNER
                      2     Nevada Bar No. 6454
                            Email: eturner@gtg.legal
                      3     DYLAN T. CICILIANO
                            Nevada Bar No. 12348
                      4     Email: dciciliano@geg.legal
                            650 White Drive, Suite 100
                      5     Las Vegas, Nevada 89119
                            Tel: (725) 777-3000
                      6     Fax: (725) 777-3112

                      7     ORRICK, HERRINGTON & SUTCLIFFE LLP
                            JAMES N. KRAMER (Pro Hac Vice Pending)
                      8     CA Bar No. 154709
                            Email: jkramer@orrick.com
                      9     M. TODD SCOTT (Pro Hac Vice Pending)
                            CA Bar No. 226885
                    10      Email: tscott@orrick.com
                            405 Howard Street
                    11      San Francisco, CA 94105
                            Tel: (415) 773-5700
                    12
                            CHRISTINE E. HANLEY (Pro Hac Vice Pending)
                    13      WA Bar No. 50801
                            Email: chanley@orrick.com
                    14      701 5th Avenue, Suite 5600
                            Seattle. WA 98107
                    15      Tel: (206) 839-4300

                    16      Attorneys for Defendant Kimmarie Sinatra

                    17                                UNITED STATES DISTRICT COURT

                    18                                         DISTRICT OF NEVADA

                    19      JOHN V. FERRIS and JOANN M. FERRIS,             CASE NO.: Case 2:18-cv-00479-GMN-CWH
                            Individually and on Behalf of All Others
                    20      Similarly Situated,
                                                                            JOINT PROPOSED PLEADING AND
                    21                           Plaintiffs,                RESPONSE SCHEDULING ORDER
                    22      vs.
                    23      WYNN RESORTS LIMITED, STEPHEN
                            A. WYNN, CRAIG SCOTT BILLINGS,
                    24      STEPHEN COOTEY, MATTHEW O.
                            MADDOX, JOHN J. HAGENBUCH, ROBERT
                    25      J. MILLER, PATRICIA MULROY, CLARK T.
                            RANDT JR., ALVIN V. SHOEMAKER,
                    26      KIMMARIE SINATRA, DANIEL B.
                            WAYSON, JAY L. JOHNSON, RAY R. IRANI,
                    27      and J. EDWARD VIRTUE,
                    28                           Defendants.
Garman Turner Gordon
        LLP                                                            1 of 2
    Attorneys At Law
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
                      1            Plaintiffs John V. Ferris and JoAnn M. Ferris, individually and on behalf of all other

                      2     persons similarly situated, and Defendant Kimmarie Sinatra, by and through their undersigned

                      3     counsel, hereby stipulate and agree, and respectfully request the Court order that Ms. Sinatra

                      4     shall be subject to the same briefing schedule as provided in the Scheduling Order at ECF No.

                      5     47, as follows:

                      6            (1)        Service of the Amended Complaint via mailing was accepted by Ms. Sinatra on

                      7                       March 8, 2019.    Ms. Sinatra agrees on April 15, 2019 she will respond to

                      8                       Plaintiffs’ Amended Complaint, including by filing any Motion to Dismiss.

                      9            (2)        Plaintiffs have until May 30, 2019 to file any Opposition to any Motion to

                    10                        Dismiss.

                    11             (3)        Ms. Sinatra has until July 1, 2019 to file her Reply Brief to such Motion to

                    12                        Dismiss.

                    13             IT IS SO ORDERED.

                    14                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                  April 1, 2019
                                                                           Date: ______________________
                    15
                            Submitted by:
                    16      Dated this 15th day of March, 2019                 Dated this 15th day of March, 2019.
                    17      MUEHLBAUER LAW OFFICE, LTD.                        GARMAN TURNER GORDON LLP

                    18      /s/ Murielle J. Steven                             /s/ Erika Pike Turner
                            ANDREW R. MUELBAUER                                ERIKA PIKE TURNER
                    19                                                         Nevada Bar No. 6454
                            Nevada Bar No. 10161
                            7915 W. Sahara Ave., Suite 104                     DYLAN T. CICILIANO
                    20                                                         Nevada Bar No. 12348
                            Las Vegas, NV 89117
                                                                               650 White Drive, Suite 100
                    21                                                         Las Vegas, Nevada 89119
                            POMERANTZ LLP
                    22      JEREMY A. LIEBERMAN (pro hac vice)                 ORRICK, HERRINGTON
                            MURIELLE J. STEVEN (pro hac vice)                  & SUTCLIFFE LLP
                    23
                            AATIF IQBAL (pro hac vice)                         JAMES N. KRAMER (Pro Hac Vice Pending)
                    24      600 Third Avenue, 20th Floor                       M. TODD SCOTT (Pro Hac Vice Pending)
                            New York, New York 10016                           405 Howard Street
                    25                                                         San Francisco, CA 94105
                            Attorneys for Plaintiffs
                    26                                                         CHRISTINE E. HANLEY
                                                                               (Pro Hac Vice Pending
                    27                                                         701 5th Avenue, Suite 5600
                                                                               Seattle. WA 98107
                    28                                                         Attorneys for Defendant Kimmarie Sinatra
Garman Turner Gordon
        LLP                                                                2 of 2
    Attorneys At Law
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
